In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00228-CR
     ___________________________

       DAVID DURAN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 211th District Court
          Denton County, Texas
      Trial Court No. F-2003-0427-C


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       David Duran attempts to appeal the trial court’s order concluding that Duran is

abusing the writ process and recommending that the Court of Criminal Appeals take

no action on Duran’s twentieth Article 11.07 application for a post-conviction writ of

habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07. Having no jurisdiction over

Article 11.07 writs, we dismiss Duran’s attempted appeal.

      From Duran’s notice of appeal and other documents filed with it, we see that

he filed an Article 11.07 application for a post-conviction writ of habeas corpus and

that he is ostensibly trying to appeal the trial court’s order concluding that Duran is

abusing the writ process and recommending that the Court of Criminal Appeals take

no action on the application. However, we have no jurisdiction over post-conviction

applications under Article 11.07. See id.; Ater v. Eighth Court of Appeals, 802 S.W.2d 241,

243 (Tex. Crim. App. 1991) (orig. proceeding) (stating that the Court of Criminal

Appeals is the “only court with jurisdiction in final post-conviction felony

proceedings”); Leyhe v. State, No. 02-20-00154-CR, 2021 WL 126369, at *1 (Tex.

App.—Fort Worth Jan. 14, 2021, no pet.) (mem. op.) (“We do not have jurisdiction

over matters related to post[-]conviction relief from an otherwise final felony

conviction.”).

       We notified Duran of our concern that we lack jurisdiction over his appeal and

stated that unless he filed a response showing grounds for continuing the appeal, we



                                            2
would dismiss it. See Tex. R. App. P. 44.3. We received no response from Duran.

Therefore, we dismiss the appeal for want of jurisdiction.1 See Tex. R. App. P. 43.2(f).

                                                      Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 15, 2022




      1
          On September 28, 2022, the Court of Criminal Appeals disposed of Duran’s
application without action and entered, instead, its customary abuse-of-writ order that
it first entered after Duran’s seventh application.

                                           3